BLD-123                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-1031
                                       ___________

                          IN RE: GLENN STEWART STITT,
                                                Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 February 26, 2015
               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                              (Opinion filed: March 9, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       State prisoner Glenn Stewart Stitt, proceeding pro se and in forma pauperis,

petitions for a writ of mandamus on the grounds that Commonwealth v. Neiman, 84 A.3d
603 (Pa. 2013), invalidated the Pennsylvania sex offender registration laws that Stitt was

convicted of violating. Stitt seeks an order from this Court directing the Pennsylvania

state courts to “void” all sentences and convictions for violations of those registration




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
laws, immediately release all persons imprisoned for such violations, and award him

millions of dollars in restitution.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). Generally, mandamus is a “means ‘to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its

duty to do so.’” United States v. Christian, 660 F.2d 892, 893 (3d Cir. 1981) (quoting

Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943)). A writ should not issue unless

the petitioner has “no other adequate means to attain the desired relief,” and has shown

that his right to the writ is “clear and indisputable.” In re Chambers Dev. Co., 148 F.3d
214, 223 (3d Cir. 1998). Even when these prerequisites are satisfied, issuance of the writ

is largely discretionary. In re Kensington Int’t Ltd., 353 F.3d 211, 219 (3d Cir. 2003).

       It is well-settled that we may consider a petition for mandamus only if the action

involves subject matter that may at some time come within this Court’s appellate

jurisdiction. See Christian, 660 F.2d 892, 894-95 (3d Cir. 1981). Here, however, Stitt

does not allege any act or omission by a District Court within this Circuit over which we

might exercise authority by way of mandamus. Nor does he allege any act or omission

by a federal officer, employee, or agency that a District Court might have mandamus

jurisdiction to address in the first instance. See 28 U.S.C. § 1361. Instead, Stitt asks us

to order state courts to void state convictions and sentences and release state prisoners.

We lack the authority to grant this request. See In re Wolenski, 324 F.2d 309, 309 (3d
                                               2
Cir. 1963) (per curiam); see also White v. Ward, 145 F.3d 1139, 1140 (10th Cir. 1998)

(explaining that federal courts “lack[ ] jurisdiction to direct a state court to perform its

duty”).1

       Moreover, mandamus may not be used as a substitute for appeal. See In re Diet

Drugs, 418 F.3d at 378–79 (citing Cheney v. U.S. Dist. Ct. for Dist. of Columbia, 542
U.S. 367, 380–81, 124 S. Ct. 2576, 159 L. Ed. 2d 459 (2004)). “If, in effect, an appeal

will lie, mandamus will not.” In re Kensington Int’l Ltd., 353 F.3d at 219. Stitt has

already appealed the District Court’s August 13, 2014, and December 17, 2014

interlocutory orders denying his motions for immediate release in Stitt v. Commonwealth

of Pennsylvania, W.D. Pa. Civ. No. 12-cv-00160. His motions for immediate release

were based on the same argument raised in this mandamus petition. That appeal remains

pending before this Court. See Stitt v. State of Pennsylvania, C.A. No. 14-3886

(docketed Sept. 12, 2014). Furthermore, Stitt does not appear to have appealed the

District Court’s final order denying his habeas petition in W.D. Pa. Civ. No. 12-cv-

00160, which was entered on January 20, 2015.

       Accordingly, we will deny the petition.



1
 To the extent that Stitt seeks to challenge the constitutionality of his state conviction or
sentence in federal court, he must file a habeas petition under 28 U.S.C. § 2254. See
Coady v. Vaughn, 251 F.3d 480, 484 (3d Cir. 2001). We note, however, that if a prisoner
has filed a previous habeas petition that was adjudicated on the merits, he may not file a
second or successive petition in the district courts without first seeking leave from the
Court of Appeals. 28 U.S.C. § 2244(a)-(b).

                                               3